       Case 2:20-cv-02065-DDC-TJJ Document 50 Filed 06/29/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

__________________________________________
                                                   :
KPH HEALTHCARE SERVICES, INC.,                     :
a/k/a KINNEY DRUGS, INC.,                          :        Case No. 2:20-CV-2065-DDC-TJJ
individually and on behalf of all others similarly :
situated,                                          :
                                                   :
                      Plaintiff,                   :
                                                   :
      v.                                           :
                                                   :
MYLAN N.V., MYLAN SPECIALTY L.P.,                  :
MYLAN PHARMACEUTICALS, INC., PFIZER, :
INC., KING PHARMACEUTICALS, INC.,                  :
MERIDIAN MEDICAL TECHNOLOGIES, INC., :
                                                   :
                      Defendants.                  :
__________________________________________:

              PARTIES’ AGREED JOINT PROPOSAL ON MEDIATION STATUS
                         AND POST-MEDIATION DEADLINES

        Pursuant to the Court’s Orders of June 18, 2020 (Doc. 49) and May 27, 2020 (Doc. 43),

the Parties state as follows:

        1.      Plaintiff and the Mylan Defendants (“Mediating Parties”) have met and conferred

as to the mediation process and responsive pleadings in the event the mediation is not successful.

Plaintiff and the Pfizer Defendants have also met and conferred regarding responsive pleading

deadlines.

        2.      The Mediating Parties agree to use their best efforts to select a mediator and to

conduct a telephonic or videoconference mediation by September 1, 2020.

        3.      The Parties will comply with the selected mediator’s request for preparation

materials, if any.




32852525v.1
       Case 2:20-cv-02065-DDC-TJJ Document 50 Filed 06/29/20 Page 2 of 4




        4.     Within three days of the conclusion of the mediation, the Mediating Parties shall

file a joint statement with this Court advising whether the mediation was successful.

        5.     If the mediation is not successful in resolving all claims between Plaintiff and the

Mylan Defendants, Plaintiff KPH has advised that it intends to file an Amended Complaint. The

parties agree that KPH will confer with Defendants about their proposed Amended Complaint and

will tender their proposed Amended Complaint to Defendants and request that Defendants consent

to it being filed. Defendants agree to consider such request in good faith and respond to the request

for consent within 10 days of receiving the request. Defendants reserve all rights and defenses on

the issue of any Amended Complaint at this time.

        6.     If an Amended Complaint is filed, by consent or with leave, the Defendants agree

to answer or move with respect to the Amended Complaint within 30 days from the date it is filed.

If a Motion for leave to file an Amended Complaint is not filed or granted, the Defendants agree

to answer or move with respect to the original Complaint within 21 days from the date of any order

denying leave to amend, or a date agreed to by the Parties.




32852525v.1
       Case 2:20-cv-02065-DDC-TJJ Document 50 Filed 06/29/20 Page 3 of 4




 Dated: June 29, 2020                   Respectfully submitted,



                                        /s/ Brian C. Fries
                                        Brian C. Fries (15889)
                                        James Moloney (23786)
                                        LATHROP GPM LLP
                                        2345 Grand Boulevard, Suite 2200
                                        Kansas City, Missouri 64108-2618
                                        Telephone: (816) 292-2000
                                        Facsimile: (816) 292-2001
                                        bfries@lathropgpm.com
                                        jmoloney@lathropgpm.com

                                        Counsel for the Mylan Defendants




                                        /s/ Joseph Rebein
                                        Joseph Rebein
                                        Ashley Harrison
                                        SHOOK, HARDY & BACON L.L.P.
                                        2555 Grand Boulevard
                                        Kansas City, Missouri 64108-2613
                                        Telephone: (816) 474-6550
                                        Facsimile: (816) 421-5547
                                        jrebein@shb.com
                                        aharrison@shb.com

                                        Counsel for the Pfizer Defendants




32852525v.1
       Case 2:20-cv-02065-DDC-TJJ Document 50 Filed 06/29/20 Page 4 of 4




                                        /s/ Eric D. Barton
                                        Thomas P. Cartmell (KS #17020)
                                        Eric D. Barton (KS #16503)
                                        Tyler W. Hudson (KS #20293)
                                        WAGSTAFF & CARTMELL, LLP
                                        4740 Grand Avenue, Suite 300
                                        Kansas City, MO 64112
                                        Telephone: (816)701-1100
                                        Facsimile: (816) 531-2372
                                        tcartmell@wcllp.com
                                        ebarton@wcllp.com
                                        thudson@wcllp.com

                                        Dianne M. Nast (admitted pro hac vice)
                                        NASTLAW LLC
                                        1101 Market Street, Suite 2801
                                        Philadelphia, PA 19107
                                        Telephone: (215) 923-9300
                                        Facsimile: (215) 923-9302
                                        dnast@nastlaw.com

                                        Michael L. Roberts (admitted pro hac vice)
                                        ROBERTS LAW FIRM
                                        1920 McKinney Avenue, Suite 700
                                        Dallas, TX 75201
                                        Telephone: (501) 952-8558
                                        mikeroberts@robertslawfirm.us

                                        Counsel for Plaintiff KPH Healthcare Services,
                                        Inc. a/k/a Kinney Drugs, Inc.




32852525v.1
